

117 HR 3411 IH: To amend the Communications Act of 1934 to prohibit Federal funding for the Corporation for Public Broadcasting after fiscal year 2023.
U.S. House of Representatives
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3411IN THE HOUSE OF REPRESENTATIVESMay 20, 2021Mr. Lamborn (for himself, Mr. McClintock, Mr. Steube, Mr. Massie, Mr. Gosar, Mr. Biggs, Mr. Good of Virginia, and Mr. Duncan) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to prohibit Federal funding for the Corporation for Public Broadcasting after fiscal year 2023.1.Prohibition on Federal funds for Corporation for Public Broadcasting after fiscal year 2023(a)In generalSection 396 of the Communications Act of 1934 (47 U.S.C. 396) is amended by adding at the end the following new subsection:(m)Prohibition on Federal funds after fiscal year 2023No Federal funds may be made available to the Corporation for Public Broadcasting after fiscal year 2023..(b)Corporation prohibited from accepting Federal fundsSubsection (g) of such section is amended—(1)in paragraph (2)(A), by inserting subject to paragraph (3)(C), before obtain; and(2)in paragraph (3)—(A)in subparagraph (A), by striking ; and and inserting a semicolon;(B)in subparagraph (B), by striking the period at the end and inserting ; and; and(C)by adding at the end the following new subparagraph:(C)accepting funds from the Federal Government after fiscal year 2023..(c)Conforming amendmentSubsection (k)(3)(A)(iv)(II) of such section is amended by inserting through fiscal year 2023 after amounts received.